John Mauzy Pittman, Judge. Appellant Dena Owens appeals from an order of the Arkansas Board of Review denying her claim for unemployment benefits based on a finding that she left her last employment without good cause connected with the work. Appellant contends that the decision of the Board of Review is not supported by substantial evidence. We disagree and affirm.  Arkansas Code Annotated § ll-10-513(a)(l) (Repl. 1996) provides that an individual shall be disqualified from receiving unemployment benefits if he or she left his or her last work voluntarily without good cause connected to the work. A claimant bears the burden of proving good cause by a preponderance of the evidence. Perdrix-Wang v. Director, 42 Ark. App. 218, 856 S.W.2d 636 (1993). Good cause has been defined as a cause that would reasonably impel the average able-bodied, qualified worker to give up his or her employment. Id. What constitutes good cause is ordinarily a question of fact for the Board to determine from the particular circumstances of each case. Id. On appeal, the findings of the Board of Review are conclusive if they are supported by substantial evidence. Ark. Code Ann. § 11-10-529(c)(l) (Repl. 1996); Feagin v. Everett, 9 Ark. App. 59, 652 S.W.2d 839 (1983). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Id. We review the evidence and all reasonable inferences deducible therefrom in the fight most favorable to the Board’s findings. Id. Even when there is evidence upon which the Board might have reached a different decision, the scope of judicial review is limited to a determination of whether the Board could reasonably reach its decision upon the evidence before it. Id. Appellant testified that she had worked as a cashier for the Family Dollar Store for approximately one year when an individual was hired by the store to be trained as a manager. The training program was to last approximately three months. Appellant said that the manager trainee falsely accused her of stealing from the store and of permitting others to take merchandise from the store. Appellant also stated that she was harassed by the manager trainee because of appellant’s interracial marriage. She stated that she had told her employer that she could not work alone with the manager trainee. She testified that she gave a two-week notice to quit because she could no longer tolerate the manager trainee’s harassing and embarrassing her in the presence of customers. Two co-workers testified that they had observed the manager trainee’s harassment of appellant and heard the accusations of theft. Appellant testified that shordy after giving notice, she walked out, but returned to work the following day when the manager persuaded her to do so. Appellant said that she worked another week but left because she was scheduled to work alone with the manager trainee. Appellant said that she spoke with the manager, about two to three weeks before she gave her notice of resignation, about the problems involving the manager trainee and was assured that the problem would be corrected. Appellant said that she had also spoken with the district manager regarding this problem. The Board noted appellant’s testimony that she was never reprimanded by her employer concerning the theft accusations, nor was she in danger of losing her job.  The Board found that the training for the manager trainee would have ended in approximately thirty days and that rumors that the trainee might stay at the store beyond that time were unconfirmed. The Board also found that appellant’s situation was not such that she could not have requested a leave of absence or waited until the manager trainee left. The Board concluded that appellant’s situation would not have impelled the average, able-bodied qualified worker to leave her employment. Upon our review of the record, we cannot conclude that those findings and conclusion are not supported by substantial evidence. Affirmed. Jennings, C.J., and Cooper, J., agree. Robbins, Mayfield, and Griffen, JJ., dissent.